     TONI H. WHITE (SBN 210119)
1    ATTORNEY AT LAW
2
     P.O. BOX 1081
     El Dorado, CA. 95623
3    (530) 885-6244
     Fax (530) 885-8245
4
     Attorney for Defendant
5    FILIBERTO MADRIGAL
6                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8
     UNITED STATES OF AMERICA,                    )       No. 2:18-CR-00164 MCE
9                                                 )
            Plaintiff,                            )
10                                                )       STIPULATION AND ORDER TO
                                                  )       CONTINUE STATUS CONFERENCE
11   v.                                           )       UNTIL APRIL 4, 2019 AT 10:00 A.M.
                                                  )
12   Francisco Loya-Solarzano, et al              )
                                                  )
13
            Defendants.                           )
                                                  )
14                                                )
                                                  )
15                                                )
16

17                                       STIPULATION
18          IT IS HEREBY STIPULATED AND AGREED between the defendants:
19

20              1. Elias Hernandez-Valencia
21              2. Filiberto Madrigal
22              3. Luis Armando Rios Garcia
23              4. Georgina Carrillo Ayala
24              5. Jose Francisco Buenavida
25              6. Jose Antonio Pantoja Estrada
26              7. Kelly Duane Hughes
27              8. Jerry Curtis Foster
28

                                                      1
1              9. Bart Richard Hughes
2              10. Jose Manuel Rodriguez
3              11. Roberto Mercado-Rangel
4    by and through their undersigned defense counsel, and the United States of America, by
5    and through its counsel, Assistant U.S. Attorney James Conolly, that the status
6    conference presently set for January 24, 2019, should be continued to April 4, 2019, at
7    10:00 a.m. and that time under the Speedy Trial Act should be excluded from January 24,
8    2019 through April 4, 2019.
9           The reason for the continuance is that the parties received 415 pages of numbered
10   discovery and 6 DVDs containing other materials. Defense counsel needs additional time
11   to continue to review discovery, communicate with the Government and their respective
12   clients, discuss possible resolutions and prepare for trial. The continuance is necessary to
13   ensure continuity of counsel and for defense preparation. Accordingly, the time between
14   January 24, 2019 and April 4, 2019, should be excluded from the Speedy Trial
15   calculation pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local Code
16   T-4 for defense preparation. The parties stipulate that the ends of justice served by
17   granting this continuance outweigh the best interests of the public and the defendants in a
18   speedy trial. 18 U.S.C. §3161(h)(7)(A). Defense counsel for the defendants and AUSA
19   James Conolly have authorized Ms. White to sign this pleading for them.
20
     Dated: January 22, 2019                                 U.S. ATTORNEY
21
                                                      by:    /s/ Toni White
22                                                           JAMES CONOLLY
                                                             Assistant U.S. Attorney
23                                                           Attorney for Plaintiff
24

25   Dated: January 22, 2019                                 /s/ Toni White for
                                                             MICHAEL PETRIK, JR.
26
                                                             Attorney for Defendant
27                                                           Elias Hernandez-Valencia
28

                                                  2
     Dated: January 22, 2019       /s/ Toni White for
1
                                   PETER KMETO
2                                  Attorney for Defendant
                                   Luis Armando Rios Garcia
3

4    Dated: January 22, 2019       /s/ Toni White for___
                                   TASHA CHALFANT
5                                  Attorney for Defendant
6
                                   Georgina Carrillo Ayala

7    Dated: January 22, 2019       /s/ Toni White for
                                   OLAF HEDBERG
8
                                   Attorney for Defendant
9                                  Jose Francisco Buenavida
10
     Dated: January 22, 2019       /s/ Toni White for
11                                 DINA SANTOS
                                   Attorney for Defendant
12                                 Jose Antonio Pantoja Estrada
13
     Dated: January 22, 2019       /s/ Toni White for
14                                 MICHAEL LONG
                                   Attorney for Defendant
15
                                   Kelly Duane Hughes
16
     Dated: January 22, 2019       /s/ Toni White for
17                                 ETAN ZAITSU
18
                                   Attorney for Defendant
                                   Jerry Curtis Foster
19
     Dated: January 22, 2019       /s/ Toni White for
20
                                   ALIN CINTEAN
21                                 Attorney for Defendant
                                   Bart Richard Hughes
22

23   Dated: January 22, 2019       /s/ Toni White for
                                   DAVID D. FISCHER
24                                 Attorney for Defendant
25
                                   Jose M. Rodriguez

26

27

28

                               3
     Dated: January 22, 2019           /s/ Toni White for
1
                                       CLEMENTE JIMENEZ
2                                      Attorney for Defendant
                                       Roberto Mercado-Rangel
3

4    Dated: January 22, 2019           /s/ Toni White
                                       TONI WHITE
5                                      Attorney for Defendant
6
                                       Filiberto Madrigal

7

8

9

10                             ORDER

11         IT IS SO ORDERED.

12   Dated: January 23, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 4
